—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered January 7, 1997, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Any error in the court’s failure to give a requested missing witness instruction was harmless in light of the overwhelming evidence against defendant, including his confession, as well as the fact that he was permitted to comment in summation upon the witness’s absence.
The court’s Sandoval ruling was a proper exercise of discretion (People v Walker, 83 NY2d 455; People v Pavao, 59 NY2d 282, 292). Concur — Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.